Citation Nr: 1505987	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and B.Y.


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDING OF FACT

Sleep apnea did not begin during the Veteran's military service and is not otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as due to a service-connected disorder, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's March 2006, January 2008, and March 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, VA provided the Veteran with a July 2009 VA examination to determine the etiology of his sleep apnea disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination was adequate, as it was based upon complete review of the evidence of record; consideration of the Veteran's and his wife's lay statements; and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2009 medical opinion and July 2014 addendum opinion as to the etiology of the Veteran's sleep apnea disorder provide sufficient detail for the Board to make a decision with respect to the Veteran's claim.

The Board most recently remanded this claim to the RO in June 2014 because it found both the December 2012 and August 2013 medical opinions addressing the etiology of the Veteran's sleep apnea disorder were inadequate.  In July 2014, the RO obtained an adequate addendum medical opinion from a VA examiner addressing whether the Veteran's sleep apnea disorder was directly related to active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).  In this regard, the Board finds that there has been substantial compliance with its June 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 486 (2006).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but is not required to discuss each piece of evidence).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service, or for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Based on a thorough review of the record, the Board concludes that service connection for sleep apnea is not warranted.

The Veteran claims his sleep disorder, diagnosed as sleep apnea, began during his period of active duty service.  In the alternative, the Veteran claims that his sleep apnea disorder was caused or aggravated by either his service-connected posttraumatic stress disorder (PTSD), or his nonservice-connected sinus disorder.  The Board denied a claim for service connection for a sinus disorder in a January 2009 decision.  As such, the Board will not address service connection for the Veteran's sleep apnea as being caused or aggravated by his nonservice-connected sinus disorder.

There is no evidence that sleep apnea was incurred in or aggravated during service.  In a July 1968 service treatment record, the Veteran complained that he could not sleep and was referred to the mental health clinic.  At his separation examination in September 1970, the Veteran did not document any sleep problems and the physician did not find any problems with his sleep.

The Veteran underwent a sleep study in 2002, and it was shown to be positive for oxygen desaturation.  In an October 2003 psychological evaluation for PTSD, the Veteran reported being awakened by distressing nightmares and experiencing difficulty returning to sleep.  The examiner documented that the Veteran endorsed several hyperarousal symptoms, including "definite sleep complications characterized by sleep onset, mid-sleep awakening, and early morning awakening difficulties."  In March 2004, the Veteran underwent a sleep study and mild obstructive sleep apnea was diagnosed.

In a January 2006 VA treatment note, the Veteran reported initial, middle, and terminal insomnia.  He also reported frequent awakening relating to the need to use the bathroom.

In August 2008, the Veteran submitted a medical opinion from H. J., M.D.  Dr. H. J.'s opinion was not based on a clinical examination of the Veteran or a review of the Veteran's medical history and currently diagnosed disorders.  This medical opinion is a generic statement regarding the relationship between PTSD and sleep apnea.  Dr. H. J. stated that while PTSD might not cause sleep apnea, it "might exacerbate" the symptoms, reasoning that people who have PTSD have more rapid eye movement (REM) sleep and that apnea episodes occur during REM sleep.  Dr. H. J. concluded, "[w]e can argue that PTSD worsens [s]leep [a]pnea."

A July 2009 VA examination confirmed a diagnosis of sleep apnea.  The VA examiner found that Dr. H. J.'s statement contained faulty reasoning, specifically in regard to REM sleep patterns for persons with PTSD and the alleged impact on coexisting sleep apnea.  The VA examiner noted that PTSD "frequently results in impaired sleep as a result of disruptive dreams, hyperarousal, hypervigilance, and startle response," but that PTSD does not impact the physiological condition of sleep apnea, and thus, does not cause or aggravate sleep apnea.  The examiner consulted several VA psychiatrists and based on these consultations concluded that "the statement that PTSD aggravates the condition of sleep apnea is conjecture."

In a July 2014 addendum opinion, a VA examiner noted that the Veteran's July 1968 complaint that he couldn't sleep was related to an apparent psychiatric problem; the Veteran did not exhibit symptoms of sleep apnea during or within a year after service; and that the first signs of sleep apnea were in 2000, with the first diagnosis in 2004.  The examiner reasoned that the risks of obstructive sleep apnea "rise with increased body weight, active smoking and age," and opined that the Veteran's "overweight caused his obstructive sleep apnea."

The Veteran submitted a number of statements in support of his claim.  He contended that in 2000 his wife observed him stop breathing while he was asleep.  In an October 2002 statement, the Veteran reported that seeing many of his friends killed in Vietnam still bothered him and had caused him "many sleepless nights."  In an April 2004 statement, the Veteran reported that he could not sleep soundly in Vietnam and that his "nervous and sleep condition" was first treated in July 1968.  He stated that this sleep disorder became chronic in Vietnam and developed into sleep apnea and that he continued to have difficulty sleeping when he returned home from active duty.  In a September 2013 statement, he opined that while his PTSD may not be the cause of his sleep apnea, he believed his PTSD was "related to the worsening" of his sleep apnea.  In a July 2014 statement, the Veteran reported that when he was "short of breath, either day or night," he experienced flashbacks "of the many fire fights [he] was in while serving in Vietnam."

In a September 2013 statement from the Veteran's sister, she indicated that when the Veteran returned from Vietnam he had a sleeping problem and that it developed into sleep apnea.  She observed him "having problems sleeping at night," and stated that he told her he had difficulty sleeping in Vietnam.

At his hearing before the Board in July 2008, the Veteran testified he had a sinus disorder while in the military and that his sinus disorder caused his sleep apnea.  He indicated that after his sinus surgery in 2003 he began waking up in the middle of the night because he couldn't breathe.  The Veteran's representative argued that there was no way for the Veteran to know if he exhibited sleep apnea symptoms prior to 1998 because he was unmarried until that year and did not have a wife to observe abnormal sleep patterns.

Having carefully reviewed all the evidence of record, the Board finds that service connection for the Veteran's sleep apnea disorder is not warranted.  The probative evidence does not suggest that his sleep apnea began in service or is otherwise related to service, to include as due to or aggravated by his service-connected PTSD.

The Veteran alleged that he experiences sleep impairments that are manifestations of sleep apnea.  However, the November 2011 VA examiner stated that obstructive sleep apnea is "a condition in which the flow of air pauses or decreases during breathing while you are asleep because the airway has become narrowed, blocked, or floppy."  Further, the evidence does not show any separately diagnosed sleep disorder for which service connection could be granted, but that the Veteran's sleep impairment is shown to be a symptom of PTSD.  See 38 C.F.R. § 4.130 (2014) (identifying "chronic sleep impairment" as a symptom of PTSD in the 30 percent rating criteria).  As the Veteran's service-connected PTSD is currently assigned a 70 percent rating, and chronic sleep impairment is already rated under the criteria for PTSD, it will not be separately rated.  See 38 C.F.R. § 4.14 (2014) (evaluating the same disability or manifestations of a disability under different diagnostic codes is to be avoided).

The first documentation of the Veteran's sleep problems was during service in July 1968 when he had difficulty sleeping.  As discussed, the Veteran's sleep impairment was related to the Veteran's service-connected psychiatric disorder, and is not a symptom of sleep apnea, the record is negative for any documented symptoms of sleep apnea in service.  The Veteran did not exhibit symptoms of sleep apnea until 2000, approximately thirty years after separation from service, which weighs heavily against his claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial complaint can be considered evidence against the claim).

Dr. H. J.'s medical opinion does little more than suggest a general possibility that sleep apnea "might" be exacerbated by PTSD.  A medical statement and/or treatise evidence that is too generic and inconclusive as to the specific facts in a case is insufficient to establish causal link.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Moreover, Dr. H. J.'s medical opinion is framed in speculative terms, and a speculative medical opinion provides neither positive nor negative support for a veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding a doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Accordingly, Dr. H.J.'s opinion is afforded no probative value.

The Board finds that the VA medical opinions of record provide highly probative evidence against the Veteran's claim for service connection.  The July 2009 and July 2014 VA examiners based their opinions on the Veteran's lay statements, a review of his medical history and claims file, and a clinical evaluation.  The July 2014 examiner attributed the Veteran's sleep apnea to being overweight, which is known to increase the risk of obstructive sleep apnea, and the July 2009 examiner clearly distinguished the symptoms of impaired sleep due to PTSD from the physiological condition of sleep apnea and its resulting impairments.

In reaching its determination, the Board has considered the Veteran's, his wife's and his sister's lay statements.  While their statements are competent to provide the opinion that he had difficulty sleeping during and since service, and to discuss the Veteran's symptoms he experienced, as well as the symptoms his wife and sister personally observed, their statements are not competent to diagnose the Veteran's sleep disorder or opine that his difficulty sleeping was related to his currently diagnosed sleep apnea or any other service-connected disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran's and his sister's lay opinions as to the cause of his sleep apnea are clearly within the realm of opinions requiring medical expertise, and neither the Veteran nor his sister have demonstrated any such expertise.  Accordingly, their contentions are not competent medical evidence as to the cause of the Veteran's sleep apnea and are entitled to very little, if any, probative value.

As the Board finds overwhelming evidence that the Veteran's sleep apnea disorder was not related to his active duty service and was not caused or aggravated by any service-connected disorder, service connection for sleep apnea is not warranted.  The Board has considered the doctrine of reasonable doubt in reaching the above determination; however, as the preponderance of the evidence is against the claim for service connection, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep apnea disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


